    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 1 of 9 PageID #:472




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

REV. BARRY D. BILDER,                       )
                                            )
                          Plaintiff,        )
                                            )
            v.                              )                 19 C 4999
                                            )
JANICE A. DYKSTRA and JANE/JOHN             )                 Judge Charles P. Kocoras
DOE, Individual(s) as discovery may reveal, )
                                            )
                          Defendants.       )

                                        ORDER

      Before the Court is Defendant Janice A. Dykstra’s (“Dykstra”) motion to dismiss

Plaintiff Rev. Barry D. Bilder’s (“Barry”) complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56. For the following reasons, the Court grants

Dykstra’s motion for summary judgment.

                                    STATEMENT

      The following facts are taken from the record and are undisputed unless

otherwise noted.

      Plaintiff Barry is an Oklahoma citizen and the brother of Defendant Dykstra, an

Illinois citizen. The parties had a third sibling, Richard J. Bilder (“Richard”). Dykstra,

Barry, and Richard were all the children of John Bilder (“John”).
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 2 of 9 PageID #:472




       On August 10, 1995, John appointed Dykstra as the Executor of his Last Will

and Testament. On November 27, 2001, Richard died. Four days later, John died. On

June 5, 2002, Dykstra was appointed as the Independent Administrator of both Richard

and John’s estates. According to John’s Last Will and Testament, all of his assets were

to pour over into his inter vivos trust, of which Dykstra was the sole beneficiary at the

time of John’s death. Although Richard died intestate, he also created an inter vivos

trust prior to his death that listed Dykstra as the sole beneficiary. As such, Dykstra

came into possession of Richard and John’s property.

       In July 2015, a civil matter arose between the parties in Oklahoma that involved

real estate previously purchased by John. In the course of obtaining discovery for that

matter in July 2016, Barry obtained the probate documents of Richard and John’s

estates.   Upon reviewing the documents in July 2017, Barry discovered alleged

forgeries on two probate documents: (1) a June 5, 2002 document titled “Waiver of

Notice,” which waived his right to notice regarding the probate hearing, the right to

require formal proof of the will and to contest the will’s admission to probate, and his

rights in independent administration; and (2) an August 4, 2006 document titled

“Receipt and Approval on Closing of Independent Administration,” acknowledging that

Barry received his distributive share of the estate in full. Barry alleges that Dykstra

fraudulently prevented him from receiving his inheritance by forging his signature on

these two documents, which prevented his involvement in the probate process and

falsely acknowledged his receipt of inheritance when he had not received a share.

                                           2
     Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 3 of 9 PageID #:472




        Based on these events, Barry filed his complaint on July 25, 2019, alleging a

claim for forgery.1 On October 3, 2019, Dykstra filed the instant motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, motion for

summary judgment pursuant to Federal Rule of Civil Procedure 56.

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but they must provide enough factual support to raise their right to relief above a

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim

must be facially plausible, meaning that the pleadings must “allow…the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient

detail to give the defendant ‘fair notice of what the…claim is and the grounds upon

which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir.

2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” are insufficient to withstand

a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.



1
 The parties note that there is no civil cause of action for forgery in Illinois, so Dykstra construes this cause
of action as a tort law claim for fraud or intentional interference with inheritance.

                                                       3
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 4 of 9 PageID #:472




       In considering a motion to dismiss, the Court may consider documents “referred

to in the plaintiff’s complaint [that] are central to his claim.” 188 LLC v. Trinity

Industries, Inc., 300 F.3d 730, 735 (7th Cir. 2002). However, if a moving party relies

on additional materials, the motion must be converted to a motion for summary

judgment under Federal Rule of Civil Procedure 56. Given that the Court must rely on

such materials to resolve this motion, we deem it appropriate to convert the motion to

a motion for summary judgment.

       In ruling on a motion for summary judgment, the Court considers the “record as

a whole.” Morgan v. Harris Trust & Sav. Bank of Chi., 867 F.2d 1023, 1026 (7th Cir.

1989). In its consideration, the Court construes all facts and draws all reasonable

inferences in favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact arises where a

reasonable jury could find, based on the evidence of record, in favor of the non-movant.

Anderson, 477 U.S. at 248.

       Dykstra urges the Court to grant her motion on two grounds:2 (1) Barry cannot

state a claim because Dykstra was the sole beneficiary of Richard and John’s estates,

and (2) Barry released Dykstra from any and all claims he may have against her



2
 Dykstra also asserts that Barry’s claims are barred by the statue of limitations. However, the Court
declines to rule on this point given that the remaining arguments are dispositive.

                                                 4
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 5 of 9 PageID #:472




pursuant to the settlement agreement the parties entered on February 28, 2019. The

Court addresses each argument in turn.

I. Barry’s Damages and Expectation of Inheritance

       Dykstra asserts that Barry cannot state a claim for fraud or intentional

interference with inheritance because he was not listed as a beneficiary of either Richard

or John’s trusts. To establish a claim for common-law fraud, Barry would have to plead

sufficient facts to show damages. Giammanco v. Giammanco, 253 Ill. App. 3d 750,

758 (1993). To allege intentional interference with inheritance under Illinois law, Barry

would have to plead damages, as well as “the existence of an expectancy” and

“defendant’s intentional interference with the expectancy.” In re Estate of Ellis, 236

Ill. 2d 45, 52 (2009). If Barry was not listed as a beneficiary of Richard or John’s trusts,

then he cannot plead that he had a right to inheritance or that any such interference with

that right resulted in damages to him.

       Turning first to John’s estate, his Last Will and Testament bequeathed all of his

property to his inter vivos trust. Under these circumstances, “the estate so devised and

bequeathed shall be governed by the terms and provisions of the instrument creating

the trust including any amendments or modifications in writing made at any time before

or after the making of the will and before the death of the testator.” In re Meskimen’s

Estate, 39 Ill. 2d 415, 420 (1968). Based on John’s trust, Dykstra was the sole

beneficiary of his property. Therefore, Barry had no expectation of inheritance as to

John’s estate, and he cannot establish a claim with respect to John’s estate.

                                             5
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 6 of 9 PageID #:472




       Turning next to Richard’s estate, he died without a will, but he did establish an

inter vivos trust prior to his death. Illinois courts have recognized such a trust as a “will-

substitute,” or an alternative way to pass property upon death. In re Estate of Boyar,

2012 IL App (1st) 111013, ¶ 31 (“…[O]ur courts have taken into account the

proliferation of trusts as an alternative, if not the preferred, means of passing property

at death.”). Accordingly, the Court should affect the terms of Richard’s trust in

determining whether Barry had an expectation of inheritance. As with John’s trust,

Richard’s trust designated Dykstra as the sole beneficiary. Therefore, Barry had no

expectation of inheritance as to Richard’s estate and also cannot establish a claim on

these grounds.

       The fact that Barry was an heir of both John and Richard does not change this

outcome. Although Barry correctly notes that heirs “cannot be disinherited upon mere

conjecture,” Pontius v. Conrad, 317 Ill. 241, 246 (1925), an heir can be disinherited

“either by express words or by necessary implication.” Id. To disinherit by implication,

the implication must be “so inevitable that an intention to the contrary cannot be

supposed.” Id. Here, both John and Richard’s trusts expressly and unambiguously state

that Dykstra is the sole beneficiary of the trust. This necessarily implies that Barry is

not a beneficiary of either trust and does not stand to directly benefit from them.

Therefore, this language overcomes the presumption against disinheriting an heir.




                                              6
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 7 of 9 PageID #:472




II. Preclusion of Claims by February 2019 Settlement Agreement

      Dysktra next asserts that even if Barry could establish an expectation of

inheritance and accompanying damages, his claims would be barred by the release in

the parties’ February 2019 settlement agreement. The Court agrees.

      “[T]here is little question that courts may enforce general releases….” Fair v.

Int’l Flavors & Fragrances, Inc., 905 F.2d 1114, 1115 n.1 (7th Cir. 1990). “Where a

contractual release is clear and explicit, we must enforce it as written.” Hampton v.

Ford Motor Co., 561 F.3d 709, 714 (7th Cir. 2009) (citing Rakowski v. Lucente, 104

Ill.2d 317, 84 Ill. Dec. 654, 472 N.E.2d 791, 794 (Ill.1984)). Moreover, such a release

is “valid as to all claims of which a signing party has actual knowledge or that he could

have discovered upon reasonable inquiry.” Fair, 905 F.2d at 1116.

      The February 2019 settlement agreement includes a release of:

       …any and all claims, causes of action, damages, physical, mental or
      property injuries…which Barry Bilder ever had, now has, or which may
      later appear or accrue, whether known or unknown, for any losses,
      damages, injuries, indemnity, expenses and compensation of every kind
      of nature, whether anticipated or unanticipated, resulting from, arising out
      of, connected directly or indirectly with or relating in any way to the
      [Oklahoma litigation], including but not limited to all claims which were
      set forth or which may might have been set forth in the [Oklahoma
      litigation]…whether or not asserted in the action.

Dykstra’s SOF 31. While this language is broad, it is still clear and explicit as to the

scope of the release, so we must enforce it as written. See Hampton, 561 F.3d at 715

(enforcing releases with similar language). Based on the release, Barry forfeited all

claims “arising out of” or “connected directly or indirectly” to the Oklahoma litigation,

                                           7
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 8 of 9 PageID #:472




including the ones at issue here. The Oklahoma litigation was the basis of Barry’s

current allegations, as he only uncovered the allegedly forged documents during the

discovery phase of that litigation. Moreover, at the time of signing the February 2019

settlement agreement, Barry was aware of the grounds for the instant litigation, as he

had already memorialized the alleged forgery to his attorney. As such, Barry’s instant

claims are barred by the February 2019 settlement agreement.

      Barry tries to read ambiguity into the release by saying he only intended the

release to apply to claims at issue in the Oklahoma litigation. However, “What the

parties to a written contract may have understood as to the meaning of the language

used is not admissible in evidence. The intention or understanding of the parties…must

be determined not from what the parties thought but from the language of the contract

itself.” Rakowski, 104 Ill.2d at 323. Here, the language of the release extends beyond

only the claims at issue in the Oklahoma litigation, specifying that claims “resulting

from, arising out of, connected directly or indirectly with or relating in any way” to the

litigation were released. The release also makes clear that any claims “which may later

appear or accrue” were also barred. Therefore, the plain language of the release

contradicts Barry’s interpretation. Further, to the extent this was a drafting mistake on

Barry’s part, “[a] unilateral or self-induced mistake is not a valid ground for setting

aside a clear and unambiguous release.” Id. at 324. Therefore, the Court must abide by

the terms of the release and bar Barry from raising the instant claims.



                                            8
    Case: 1:19-cv-04999 Document #: 48 Filed: 12/06/19 Page 9 of 9 PageID #:472




                                 CONCLUSION

      For the aforementioned reasons, the Court grants Dykstra’s motion for summary

judgment. It is so ordered.



Dated: 12/6/2019                            ________________________________

                                            Charles P. Kocoras
                                            United States District Judge




                                        9
